DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-2 and 5-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (U.S. Patent Pub. No. 2019/0131395, from hereinafter “Lee”) in view of Xiao et al. (U.S. Patent Pub. No. 2011/0254099, from hereinafter “Xiao”) and Zhu (CN 109449158 A, see U.S. Patent Pub. 2021/0296316 for translation and reference below).
Regarding Claim 1, Lee in Fig. 1-13 teaches an integrated circuit (IC) structure, comprising: a first device stratum (pFET) including a first channel material (14P) and a first source/drain material (22) at opposing ends of the first channel material; a second device stratum (nFET) including a second channel material (15P) and a second source/drain material (26) at opposing ends of the second channel material, wherein the second channel material is spaced apart from the first channel material along an axis (Fig. 13 showing final device structure; ¶’s 0023-0081 describing the method of forming and details of the device). 
While, Lee teaches that the first and second channel material is different from each other, Lee fails to specifically teach wherein a crystal orientation of the first channel material with respect to the axis is different from a crystal orientation of the second channel material with respect to the axis.
Xiao in Fig. 1 teaches an IC structure having a stacked transistor devices wherein the first device (300) has a first channel material (301) and a first source/drain material (302/303) at opposing ends of the first channel material and a second device (400) having a second channel material (401) and a second source/drain material (402/403) at opposing ends of the second channel material, wherein a crystal orientation of the first channel material with respect to the axis is different from a crystal orientation of the second channel material with respect to the axis (¶’s 0021 and 0029). Furthermore, Zhu in Fig. 25 teaches teach an IC structure having stacked transistor devices wherein the first device has a first channel material (1005) and the second device has a second channel material (1009) wherein a crystal orientation of the first channel material with respect to the axis is different from a crystal orientation of the second channel material with respect to the axis (¶ 0017-0022, 0040-0041, 0047, 0049-0050, 0058, 0062-0067, claims 3-4).
In view of the teachings of Zhu, it would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the invention to modify the teachings of Lee to include wherein a crystal orientation of the first channel material with respect to the axis is different from a crystal orientation of the second channel material with respect to the axis because carriers often have different mobility in different materials with different directions of crystal planes. Specifically, the carrier mobility in the channel layers of different devices may be adjusted by the selection of materials and their crystal planes such that a conductive effect of different devices may optimize an overall performance of the IC structure (Zhu - ¶ 0018 and Xiao - ¶ 0029).
Regarding Claim 2, as in the combination above, Xiao and Zhu both teach a (100) lattice plane of a first channel material (Xiao - ¶ 0021 and 0029; Zhu - ¶ 0018, 0052, 0063-0064 and Claims 3-4). 
Regarding Claim 5-6, as in the combination above, Xiao teaches wherein the first channel material (301) includes a semiconductor fin and wherein the first source/drain material (302/303) includes an n-type dopant (¶ 0021 and 0029). 

Claim(s) 3-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Xiao and Zhu above, and further in view of Chen et al. (U.S. Patent Pub. No. 2018/0366375, from hereinafter “Chen”).
Regarding Claim 3-4, Lee teaches wherein the first channel material includes one or more semiconductor wires (14P) and wherein the first source/drain material (22) includes a p-type dopant (¶ 0040-0051). However, Xiao and Zhu fail to specifically teach a first channel material including one or more semiconductor wires. Therefore, in the interest of complete examination Chen is being introduced to teach a IC structure having a first device with a first channel material and a second device with a second channel material wherein the first or second channel materials may include a semiconductor fin or one or more semiconductor wires and more specifically wherein a crystal orientation of the first channel material is different from a crystal orientation of the second channel material such that the first channel material specifically has a (100) lattice plane (Fig. 14; ¶’s 0047-0059). 
In view of the teachings of Chen, it would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the invention to modify the teachings above to include wherein the first channel material has a (100) lattice plane and includes one or more nanowires because as mentioned above choosing the appropriate materials including compositions and lattice planes is important as it helps improve device performance by adjusting carrier mobility and more specifically as Chen demonstrates said lattice planes and materials are known to be chosen based on whether the device is a nFET or a pFET and whether the channel material includes a fin or a nanowires.

Claim(s) 7-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Xiao and Zhu in view of Chen.
Regarding Claim 7, Lee in Fig. 1-13 teaches an IC die, comprising: a first device stratum (pFET) including a first channel material (14P); a second device stratum (nFET) including a second channel material (15P), wherein the second channel material is spaced apart from the first channel material along an axis (Fig. 13 showing final device structure; ¶’s 0023-0081 describing the method of forming and details of the device). 
While, Lee teaches that the first and second channel material is different from each other, Lee fails to specifically teach wherein a crystal orientation of the first channel material with respect to the axis is different from a crystal orientation of the second channel material with respect to the axis.
Xiao in Fig. 1 teaches an IC structure having a stacked transistor devices wherein the first device (300) has a first channel material (301) and a second device (400) having a second channel material (401), wherein a crystal orientation of the first channel material with respect to an axis is different from a crystal orientation of the second channel material with respect to the axis (¶’s 0021 and 0029). Furthermore, Zhu in Fig. 25 teaches teach an IC structure having stacked transistor devices wherein the first device has a first channel material (1005) and the second device has a second channel material (1009) wherein a crystal orientation of the first channel material with respect to an axis is different from a crystal orientation of the second channel material with respect to the axis (¶ 0017-0022, 0040-0041, 0047, 0049-0050, 0058, 0062-0067, claims 3-4).
In view of the teachings of Zhu, it would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the invention to modify the teachings of Lee to include wherein a crystal orientation of the first channel material with respect to the axis is different from a crystal orientation of the second channel material with respect to the axis because carriers often have different mobility in different materials with different directions of crystal planes. Specifically, the carrier mobility in the channel layers of different devices may be adjusted by the selection of materials and their crystal planes such that a conductive effect of different devices may optimize an overall performance of the IC structure (Zhu - ¶ 0018 and Xiao - ¶ 0029).
As in the combination above, Xiao teaches wherein the first channel material has a (100) lattice plane (¶ 0021 and 0029) and Zhu teaches wherein the first and second channel materials comprise different lattice planes specifically including (100) and (110) lattice planes (¶ 0017-0022, 0040-0041, 0047, 0049-0050, 0058, 0062-0067, claims 3-4). Furthermore, Chen is being introduced to teach a IC structure having a first device with a first channel material and a second device with a second channel material wherein the first or second channel materials may include a semiconductor fin or one or more semiconductor wires and more specifically wherein a crystal orientation of the first channel material is different from a crystal orientation of the second channel material such that the first channel material specifically has a (100) lattice plane and the second channel material specifically has a (110) lattice plane (Fig. 14; ¶’s 0047-0059). 
In view of the teachings of Chen, it would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the invention to modify the teachings above to include wherein the first channel material has a (100) lattice plane and the second channel material has a (110) lattice plane because as mentioned above choosing the appropriate materials including compositions and lattice planes is important as it helps improve device performance by adjusting carrier mobility and more specifically as Chen demonstrates said lattice planes and materials are known to be chosen based on whether the device is a nFET or a pFET and whether the channel material includes a fin or a nanowires.
Regarding Claim 8, as in the combination above, Xiao teaches wherein the first channel material (301) includes a semiconductor fin (Fig. 2; ¶ 0021) and Chen teaches that the first and/or second channel materials may include a semiconductor fin (Fig. 14; 0047-0059) depending on the type of device performance desired. 
Regarding Claim 9, as in the combination above, Lee teaches wherein a first source/drain material (22) at ends of the first channel material (14P; Fig. 13; 0040-0051), Xiao teaches a first source/drain material (302/303) at ends of the first channel (301) wherein the first source/drain material includes an n-type dopant (Fig. 2) and Chen teaches wherein the first channel material may be a semiconductor fin and wherein the first device is an n-type device specifically including an n-type dopant (Fig. 14; ¶ 0057-0059). 
Regarding Claim 10, Lee teaches wherein the second channel material (15P) includes one or more semiconductor wires (Fig. 13; 0040-0051). 
Regarding Claim 11, Lee teaches wherein the second device stratum includes a second source/drain material (26) at ends of the second channel material (15P), and the second source/drain material includes an n-type dopant (Fig. 13; ¶ 0040-0051). 
Regarding Claim 12, as in the combination above, Xiao teaches wherein the second channel material (401) includes a semiconductor fin (Fig. 2; ¶ 0021) and Chen teaches that the first and/or second channel materials may include a semiconductor fin (Fig. 14; 0047-0059) depending on the type of device performance desired. 
Regarding Claim 13, as in the combination above, Lee teaches a first source/drain material (26) at ends of the first channel material (15P; Fig. 13; 0040-0051), Xiao teaches wherein the second device includes a second source/drain material (402/403) at ends of the second channel material (401) and the second source/ drain material includes a p-type dopant (Fig. 2) and Chen teaches wherein the second device may have a second channel material comprising a fin and wherein the second device is a p-type device specifically including a p-type dopant (Fig. 14; ¶ 0057-0059). 
Regarding Claim 14, Lee teaches a metallization stack including conductive pathways electrically coupled to the first device stratum and the second device stratum (Fig. 13; conductive pathways 36, 38 and 40). 
Regarding Claim 15, Lee teaches a plurality of conductive contacts at an outer face of the IC die, wherein at least some of the conductive contacts are in electrical contact with the first device stratum or the second device stratum (Fig. 13, conductive contacts 36, 38, 40). 

Claim(s) 16-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Xiao and Zhu in view of Weber et al. (U.S. Patent Pub. No. 2018/0212023).
Regarding Claim 16, Lee in Fig. 1-13 teaches an IC die including stacked strata of transistors, comprising: a first device stratum (pFET) including a first channel material (14P); a second device stratum (nFET) including a second channel material (15P, Fig. 13 showing final device structure; ¶’s 0023-0081 describing the method of forming and details of the device). 
While, Lee teaches that the first and second channel material is different from each other, Lee fails to specifically teach wherein a crystal orientation of the first channel material is different from a crystal orientation of the second channel material.
Xiao in Fig. 1 teaches an IC structure having a stacked transistor devices wherein the first device (300) has a first channel material (301) and a second device (400) having a second channel material (401), wherein a crystal orientation of the first channel material is different from a crystal orientation of the second channel material (¶’s 0021 and 0029). Furthermore, Zhu in Fig. 25 teaches teach an IC structure having stacked transistor devices wherein the first device has a first channel material (1005) and the second device has a second channel material (1009) wherein a crystal orientation of the first channel material is different from a crystal orientation of the second channel material (¶ 0017-0022, 0040-0041, 0047, 0049-0050, 0058, 0062-0067, claims 3-4).
In view of the teachings of Zhu, it would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the invention to modify the teachings of Lee to include wherein a crystal orientation of the first channel material is different from a crystal orientation of the second channel material because carriers often have different mobility in different materials with different directions of crystal planes. Specifically, the carrier mobility in the channel layers of different devices may be adjusted by the selection of materials and their crystal planes such that a conductive effect of different devices may optimize an overall performance of the IC structure (Zhu - ¶ 0018 and Xiao - ¶ 0029).
Lee in view of Xiao and Zhu above is silent with regards to teaching a computing device as claimed. 
Weber in Fig. 8 and 9 teaches a computing device (800), comprising: a circuit board (802), an IC package coupled to the circuit board, wherein the IC package includes a package substrate and an IC die coupled to the package substrate, and wherein the IC die includes a similar device to that taught by Lee, Xiao and Zhu above (¶’s 0070-0079). 
Regarding Claim 17, Lee is silent with regards to teaching that the second stratum is between a silicon-on-insulator structure and the first stratum but does teach an isolation layer formed on the substrate between the device stratums and the substrates similar to an SOI structure. Furthermore, Xiao teaches using SOI technology when forming the IC structure (¶ 0005 and ¶ 0020) and Zhu also teaches that the second stratum is between a silicon-on-insulator structure and the first stratum (¶ 0040). 
In view of the teachings of the prior art, it would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the invention to modify the teachings of Lee to include specifically include that the second stratum is between a silicon-on-insulator structure and the first stratum because the SOI structure helps reduce against leakage current. 
Regarding Claim 18, as in the combination above, Weber teaches wherein the IC die is coupled to the package substrate by solder balls (Fig. 9). 
Regarding Claim 19, as in the combination above, Weber teaches wherein the circuit board is a motherboard (Fig. 8-9; ¶’s 0070-0079).
Regarding Claim 20, as in the combination above, Weber teaches wherein the computing device is a tablet computing device, a handheld computing device, a smart phone, a wearable computing device, or a server (¶ 0076). 

Pertinent Prior Art
The following references are being made of record as they are considered related to the applicant’s invention but not specifically relied upon in the rejections above:
(i) Mitard (U.S. Patent Pub. No. 2017/0040321) teaches an IC structure, comprising: a first device stratum including a first channel material and a first source/drain material at opposing ends of the first channel material; a second device stratum including a second channel material and a second source/drain material at opposing ends of the second channel material, wherein the second channel material is spaced apart from the first channel material along an axis; and wherein the first and second channel materials are different from each other. 
(ii) Smith et al. (U.S. Patent Pub. No. 2019/0172751) teaches an IC structure, comprising: a first device stratum including a first channel material and a first source/drain material at opposing ends of the first channel material; a second device stratum including a second channel material and a second source/drain material at opposing ends of the second channel material, wherein the second channel material is spaced apart from the first channel material along an axis; and wherein the first and second channel materials are different from each other. 
(iii) Li et al. (U.S. Patent Pub. No. 2020/0144264 and U.S. Patent Pub. No. 2020/0235098) teaches an IC structure, comprising: a first device stratum including a first channel material and a first source/drain material at opposing ends of the first channel material; a second device stratum including a second channel material and a second source/drain material at opposing ends of the second channel material, wherein the second channel material is spaced apart from the first channel material along an axis; and wherein the first and second channel materials are different from each other. 

	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jeremy J Joy whose telephone number is (571)270-7445. The examiner can normally be reached Mon-Fri; 9AM - 6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Zandra V Smith can be reached on (571)-272-2429. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEREMY J JOY/Examiner, Art Unit 2816                                                                                                                                                                                                        June 14, 2022

/ERROL V FERNANDES/Primary Examiner, Art Unit 2894